GILDERSLEEVE, P. J.
The judgment in this case must be re-_ versed. The evidence is undisputed that the defendant some time prior to the accident had purchased the automobile and delivered it to Boes, who was driving it when the plaintiff was injured, under an agreement by which Boes was to use it for hire, and pay the purchase price to defendant out of the money derived from its use; that the defendant never had any control, directly or indirectly, over the machine after it left his possession, and never rode in it. Boes was not in the employ, or under the control or direction, of the defendant in any way, and no relation of master and servant existed between the defendant and Boes at the time the accident occurred. Clearly, if Boes was guilty of negligence in his use of the automobile, this defendant is not chargeable therewith.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.